            Case 3:21-cv-00061-JAM Document 1 Filed 01/15/21 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


HOPE WOJTOWICZ, on behalf of herself and
all others similarly situated,
                                                     Civil Action No.
                            Plaintiff,
                                                     CLASS ACTION COMPLAINT
       v.
                                                     JURY TRIAL DEMANDED
CHARTER COMMUNICATIONS, INC.,

                            Defendant.


       Hope Wojtowicz (“Plaintiff”), individually and on behalf of all others similarly situated,

alleges the following upon information and belief against Defendant Charter Communications,

Inc. (“Charter” or “Defendant”) concerning its practices outlined below. Plaintiff makes the

following allegations pursuant to the investigation of her counsel and based upon information

and belief, except as to the allegations specifically pertaining to herself, which are based on

personal knowledge.

                                  NATURE OF THE ACTION

       1.       This case concerns Charter’s practice of charging customers for Internet service

before a customer’s internet service is activated.

       2.       Charter is the second-largest cable operator in the United States, and third-largest

pay TV operator. Defendant operates its internet service under the “Spectrum” moniker.
             Case 3:21-cv-00061-JAM Document 1 Filed 01/15/21 Page 2 of 13




        3.         Defendant’s General Terms and Conditions state: “Billing may commence on or

after the earlier of (a) the activation of any Service or Device, or (b) 8 days after customer pickup

or shipment by Spectrum of Devices or Equipment.” 1

        4.         However, Defendant does not abide by these representations in its contract.

Instead, Defendant begins charging customers for Internet service prior to either the activation of

their Internet or the shipment of the Spectrum device.

        5.         On December 21, 2019, Plaintiff signed up for Spectrum’s services. Her

Spectrum device was shipped on December 22, 2019, and Plaintiff’s internet service was

activated on December 24, 2019.

        6.         However, Plaintiff was billed for her internet starting on December 23, 2019,

prior to the date of service activation, and prior to 8 days after her Spectrum device was shipped.

        7.         Accordingly, Plaintiff was charged for a day beyond what Spectrum represented

in its contract.

        8.         Plaintiff’s experience is emblematic of the experience of other Spectrum

customers:




1
  SPECTRUM RESIDENTIAL GENERAL TERMS AND CONDITIONS OF SERVICE, https://www.spectrum
.com/policies/residential-general-terms-and-conditions-of-service.

                                                    2
            Case 3:21-cv-00061-JAM Document 1 Filed 01/15/21 Page 3 of 13




       9.       Defendant also has roughly 6,500 complaints on Better Business Bureau’s

website related to “Billing/Collection Issues,” and an “F” rating from Better Business Bureau.

       10.      By the foregoing acts, Spectrum has breached its contract with customers and

violated provisions of New York law.

       11.      Plaintiff brings her claims against Defendant individually and on behalf of a Class

of all similarly situated customers of Spectrum for: (i) breach of contract, (ii) fraud, (iii) unjust

enrichment, (iv) violation of New York General Business Law (“GBL”) § 349, and (v) violation

of GBL § 350.




                                                   3
          Case 3:21-cv-00061-JAM Document 1 Filed 01/15/21 Page 4 of 13




                                                PARTIES

        12.       Plaintiff Hope Wojtowicz is a New York citizen and resident who lives in

Sterling, New York. Ms. Wojtowicz is domiciled and intends to remain in New York.

        13.       Defendant Charter Communications, Inc. is a telecommunications and mass

media company that offers its services to over 26 million customers in 41 states under the

“Spectrum” brand. Defendant is organized and incorporated under the laws of Delaware and

maintains, and at all times mentioned herein maintained, its corporate headquarters at 400

Atlantic Street, Stamford, Connecticut 06901.

                                   JURISDICTION AND VENUE

        14.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332(d) because there are more than 100 class members and the aggregate amount in

controversy exceeds $5,000,000, exclusive of interest, fees, and costs, and at least one Class

member is a citizen of a state different from Defendant.

        15.       This Court has personal jurisdiction over Defendant because Defendant has its

principal place of business in this District.

        16.       Venue is proper in this District under 28 U.S.C. § 1391(b) because Defendant

resides in this District.

                                 CLASS ACTION ALLEGATIONS

        17.       Plaintiff seeks to represent a class defined as all persons in the United States who

are customers of Defendant and who were charged for Internet usage prior to their activation

date (the “Class”).

        18.       Plaintiff also seeks to represent a subclass of all Class members who are

customers of Defendant in the State of New York (the “Subclass”) (collectively with the Class,

the “Classes”).

                                                    4
          Case 3:21-cv-00061-JAM Document 1 Filed 01/15/21 Page 5 of 13




       19.         Plaintiff represents, and is a member of, these proposed Classes. Excluded from

the Classes are Defendant and any entities in which Defendant has a controlling interest,

Defendant’s agents and employees, any Judge and/or Magistrate Judge to whom this action is

assigned, and any member of such Judges’ staffs and immediate families.

       20.         Numerosity. Plaintiff does not know the exact number of members in the

proposed Classes, but reasonably believes, based on the scale of Defendant’s business, that the

Classes are so numerous that individual joinder would be impracticable.

       21.         Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all members of the Class and subclass and predominate over

questions affecting only individual members of the Class and subclass. Common legal and

factual questions include, but are not limited to:

             (a)    Whether Defendant charging customers for internet usage prior to a customer’s
                    activation date is a breach of contract;

             (b)    Whether Defendant falsely represented when it would begin charging customers
                    for internet usage;

             (c)    Whether Defendant is liable to Plaintiff and the Classes for unjust enrichment;

             (d)    Whether Plaintiff and the Classes have sustained monetary loss and the proper
                    measure of their losses;

             (e)    Whether Plaintiff and the Classes are entitled to declaratory and injunctive
                    relief; and

             (f)    Whether Plaintiff and the Classes are entitled to restitution and disgorgement
                    from Defendant.

       22.         Typicality. The claims of the named Plaintiff are typical of the claims of the

Classes in that the named Plaintiff’s billing cycle began prior to her activation date and therefore

was overcharged for her internet service under Defendant’s contract.




                                                     5
          Case 3:21-cv-00061-JAM Document 1 Filed 01/15/21 Page 6 of 13




       23.     Adequacy of Representation. Plaintiff is an adequate representative of the

Classes because her interests do not conflict with the interests of the members of the Classes she

seeks to represent, she has retained competent counsel experienced in prosecuting class actions,

and she intends to prosecute this action vigorously. The interests of members of the Classes will

be fairly and adequately protected by Plaintiff and her counsel.

       24.     Superiority. The class mechanism is superior to other available means for the

fair and efficient adjudication of the claims of members of the Classes. Each individual member

of the Classes may lack the resources to undergo the burden and expense of individual

prosecution of the complex and extensive litigation necessary to establish Defendant’s liability.

Individualized litigation increases the delay and expense to all parties and multiplies the burden

on the judicial system presented by the complex legal and factual issues of this case.

Individualized litigation also presents a potential for inconsistent or contradictory judgments. In

contrast, the class action device presents far fewer management difficulties and provides the

benefits of single adjudication, economy of scale, and comprehensive supervision by a single

court on the issue of Defendant’s liability. Class treatment of the liability issues will ensure that

all claims and claimants are before this Court for consistent adjudication of the liability issues.

                                           COUNT I
                                       Breach Of Contract

       25.     Plaintiff hereby incorporates by reference the allegations contained in paragraphs

1-24 of this complaint.

       26.     Plaintiff brings this claim against Defendant on behalf of herself, and members of

the Classes.

       27.     Defendant entered into contracts with Plaintiff and members of the Classes to

provide services in the form internet access in exchange for a set amount of money.



                                                  6
          Case 3:21-cv-00061-JAM Document 1 Filed 01/15/21 Page 7 of 13




        28.     Defendant’s General Terms and Conditions state: “Billing may commence on or

after the earlier of (a) the activation of any Service or Device, or (b) 8 days after customer pickup

or shipment by Spectrum of Devices or Equipment.”

        29.     Defendant breached this contract by charging Plaintiff and other members of the

Classes prior to either the activation date of their internet service or eight days after customer

pickup or shipment of the Spectrum device.

        30.     Plaintiff and members of the Classes suffered an injury through the payment of

money for internet services prior to being able to use said services.

                                             COUNT II
                                              Fraud

        31.     Plaintiff hereby incorporates by reference the allegations contained in paragraphs

1-24 of this complaint.

        32.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Classes against Defendant.

        33.     As discussed above, Defendant misrepresented in its General Terms and

Conditions that “Billing may commence on or after the earlier of (a) the activation of any Service

or Device, or (b) 8 days after customer pickup or shipment by Spectrum of Devices or

Equipment.”

        34.     The false and misleading representations were made with knowledge of their

falsehood. Defendant wrote and distributed its General Terms and Conditions to customers and

sets the start dates for billing cycles.

        35.     The false and misleading representations were made by Defendant, upon which

Plaintiff and members of the proposed Classes reasonably and justifiably relied, and were




                                                  7
          Case 3:21-cv-00061-JAM Document 1 Filed 01/15/21 Page 8 of 13




intended to induce and actually induced Plaintiff and members of the proposed Classes to sign up

for internet services with Defendant.

        36.     The fraudulent actions of Defendant caused damage to Plaintiff and members of

the proposed Classes, who are entitled to damages and other legal and equitable relief as a result.

                                           COUNT III
                                        Unjust Enrichment

        37.     Plaintiff hereby incorporates by reference the allegations contained in paragraphs

1-24 of this complaint.

        38.     Plaintiff brings this claim individually and on behalf of the members of the

Classes against Defendant.

        39.     Plaintiff and members of the Classes conferred a benefit on Defendant in the form

of monies paid for internet services in exchange for certain service. In exchange for monies

paid, Plaintiff and members of the Classes were entitled to internet services beginning on the first

day of their billing cycle.

        40.     Defendant voluntarily accepted and retained this benefit by accepting payment.

        41.     Defendant has retained this benefit, even though Defendant began charging

Plaintiff and members of the Classes for internet services prior to Plaintiff and members of the

Classes having access to said services. Accordingly, Defendant should return monies received

for internet services that were assessed prior to Plaintiff and members of the Classes having

access to the internet.

        42.     It would be unjust and inequitable for Defendant to retain the benefit, and

Defendant should be required to disgorge this unjust enrichment.




                                                 8
           Case 3:21-cv-00061-JAM Document 1 Filed 01/15/21 Page 9 of 13




                                        COUNT IV
                     Violation Of New York’s General Business Law § 349

         43.   Plaintiff hereby incorporates by reference the allegations contained in paragraphs

1-24 of this complaint.

         44.   Plaintiff brings this claim individually and on behalf of the proposed Subclass

against Defendant.

         45.   New York’s General Business Law § 349 prohibits deceptive acts or practices in

the conduct of any business, trade, or commerce.

         46.   In its sale of services throughout the State of New York, Defendant conducts

business and trade within the meaning and intent of New York’s General Business Law

§ 349.

         47.   Plaintiff and members of the Subclass are consumers who purchased services

from Defendant for their personal use.

         48.   By the acts and conduct alleged herein, Defendant has engaged in deceptive,

unfair, and misleading acts and practices, which include, without limitation, misrepresenting that

Defendant would commence billing “the earlier of (a) the activation of any Service or Device, or

(b) 8 days after customer pickup or shipment by Spectrum of Devices or Equipment.”

         49.   The foregoing deceptive acts and practices were directed at consumers.

         50.   The foregoing deceptive acts and practices are misleading in a material way

because they fundamentally misrepresent charges consumers would pay for Defendant’s internet

services to induce consumers to purchase same.

         51.   By reason of this conduct, Defendant engaged in deceptive conduct in violation of

New York’s General Business Law.




                                                 9
         Case 3:21-cv-00061-JAM Document 1 Filed 01/15/21 Page 10 of 13




       52.     Defendant’s actions are the direct, foreseeable, and proximate cause of the

damages that Plaintiff and members of the Subclass have sustained from having paid for and

consumed Defendant’s products.

       53.     As a result of Defendant’s violations, Plaintiff and members of the Subclass have

suffered damages because: (a) they would not have purchased Defendant’s internet services on

the same terms if they knew that they would be charged for their internet services prior to the

date set forth in Defendant’s General Terms and Conditions; and (b) they paid more than they

should have for Defendant’s internet services under the General Terms and Conditions.

       54.     On behalf of herself and other members of the Subclass, Plaintiff seeks to recover

her actual damages or fifty dollars, whichever is greater, three times actual damages, and

reasonable attorneys’ fees.

                                         COUNT V
                     Violation Of New York’s General Business Law § 350

       55.     Plaintiff hereby incorporates by reference the allegations contained in paragraphs

1-24 of this complaint.

       56.     Plaintiff brings this claim individually and on behalf of the proposed Subclass

against Defendant.

       57.     New York’s General Business Law § 350 prohibits false advertising in the

conduct of any business, trade, or commerce.

       58.     Pursuant to said statute, false advertising is defined as “advertising, including

labeling, of a commodity … if such advertising is misleading in a material respect.”

       59.     Based on the foregoing, Defendant has engaged in consumer-oriented conduct

that is deceptive or misleading in a material way which constitutes false advertising in violation

of Section 350 of New York’s General Business Law.



                                                10
           Case 3:21-cv-00061-JAM Document 1 Filed 01/15/21 Page 11 of 13




          60.    Defendant’s false, misleading, and deceptive statements and representations of

fact were and are directed to consumers.

          61.    Defendant’s false, misleading, and deceptive statements and representations of

fact were and are likely to mislead a reasonable consumer acting reasonably under the

circumstances.

          62.    Defendant’s false, misleading, and deceptive statements and representations of

fact have resulted in consumer injury or harm to the public interest.

          63.    As a result of Defendant’s false, misleading, and deceptive statements and

representations of fact, Plaintiff and the Subclass have suffered and continue to suffer economic

injury.

          64.    As a result of Defendant’s violations, Plaintiff and members of the Subclass have

suffered damages due to said violation because: (a) they would not have purchased Defendant’s

internet services on the same terms if they knew that they would be charged for their internet

services prior to the date set forth in Defendant’s General Terms and Conditions; and (b) they

paid more than they should have for Defendant’s internet services under the General Terms and

Conditions.

          65.    On behalf of herself and other members of the Subclass, Plaintiff seeks to recover

her actual damages or five hundred dollars, whichever is greater, three times actual damages, and

reasonable attorneys’ fees.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests that the Court grant Plaintiff and all

members of the proposed Classes the following relief against Defendant:

          (a)    For an order certifying the nationwide Class and the Subclass under
                 Rule 23 of the Federal Rules of Civil Procedure and naming Plaintiff as



                                                 11
         Case 3:21-cv-00061-JAM Document 1 Filed 01/15/21 Page 12 of 13




                a representative of the Class and Subclass and Plaintiff’s attorneys as
                Class Counsel to represent the Class and Subclass members;

        (b)     For an order declaring the Defendant’s conduct violates the statutes
                referenced herein;

        (c)     For an order finding in favor of Plaintiff, the Class, and Subclass on all
                counts asserted herein;

        (d)     For compensatory, statutory, and punitive damages in amounts to be
                determined by the Court and/or jury;

        (e)     For prejudgment interest on all amounts awarded;

        (f)     For an order of restitution and all other forms of equitable monetary
                relief;

        (g)     For injunctive relief as pleaded or as the Court may deem proper; and

        (h)     For an order awarding Plaintiff, the Class, and the Subclass their
                reasonable attorneys’ fees and expenses and costs of suit.

                                          JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of

any and all issues in this action so triable as of right.

Dated: January 15, 2021                         Respectfully submitted,

                                                REARDON SCANLON LLP

                                                By:     /s/ James J. Reardon, Jr.
                                                           James J. Reardon, Jr.

                                                James J. Reardon, Jr.
                                                45 South Main Street, 3rd Floor
                                                West Hartford, CT 06107
                                                Telephone: (860) 955-9455
                                                Facsimile: (860) 920-5242
                                                Email: james.reardon@reardonscanlon.com

                                                BURSOR & FISHER, P.A.
                                                Joseph I. Marchese (Pro Hac Vice Forthcoming)
                                                Max S. Roberts (Pro Hac Vice Forthcoming)
                                                888 Seventh Avenue, Third Avenue
                                                New York, NY 10019
                                                Telephone: (646) 837-7150


                                                   12
Case 3:21-cv-00061-JAM Document 1 Filed 01/15/21 Page 13 of 13




                            Facsimile: (212) 989-9163
                            Email: jmarchese@bursor.com
                                   mroberts@bursor.com

                            Attorneys for Plaintiff




                              13
